Ukraine, as a co-founder 
of the United Nations, knows why we established this 
Organization — for peace and stability. Do we have 
this peace and stability? No, and yet our global aim and 
global target is to do everything we can to protect our 
citizens and to deliver peace to our nations. The global 
agenda today consists of a number of things. Everyone 
has mentioned the Islamic State of Iraq and the Levant, 
everyone has mentioned Ebola, and everyone has 
mentioned Ukraine. Frankly speaking I would be happy 
not to be in this situation, but we are a country that 
knows what terrorism means, and not in words but in 
deeds, in practice.

Let me remind Members of the origin of the conflict 
that is evolving in Ukraine. Is it a domestic conflict? 
No. It is true that my country has some internal 
differences, but every country has differences and we 
are ready to handle and tackle those differences inside 
our country. The origin of the conflict is an invasion 
by the Russian Federation. A permanent member of 
the Security Council has violated the United Nations 
Charter, which is absolutely and entirely unacceptable 
behaviour, especially on the part of a permanent 
member of the Council. It would be better for Russia to 
be an “insecurity” member rather than a security one.

Twenty years ago, Ukraine abandoned its nuclear 
weapons. We possessed the third-biggest arsenal in 
the world. When we agreed to relinquish our nuclear 
power arsenal in Budapest, Ukraine got guarantees 
of territorial integrity and sovereignty. Russia was a 
co-signer of and co-contributor to that memorandum. 
Instead of security guarantees, 20 years later we 
received Russian military boots on Ukrainian soil. It 
seems that it is difficult to convince another country 
to stop nuclear proliferation. We are committed to our 
nuclear non-proliferation programme, but we need 
to have valid guarantees of our territorial integrity, 
security and independence.

A few months ago, the Russian Federation 
annexed Crimea. One country, which is a Member 
State of the United Nations and a permanent member 
of the Security Council, a country that is armed to the 
teeth, just decided to grab the land of its neighbour, 
independent Ukraine. Let me commend the efforts of 
United Nations Member States that overwhelmingly 
supported the resolution supporting Ukraine’s 
territorial integrity and condemning the illegal 
annexation of Crimea by the Russian Federation. They 
moved further. For today we can state that Russian 
troops are deployed in the east of Ukraine. The Russian
Federation violated a number of bilateral and 
multilateral international agreements, starting with the 
United Nations Charter and ending with the resolutions 
on counter-terrorism that were adopted at the United 
Nations.

We know what terrorism means, and we urge Russia 
to pull back its forces, to pull back its artillery, to stop 
supplying Russian-led terrorists, to restore control over 
the Ukrainian-Russian border, and to start real talks, 
peace talks. We are the country that needs peace. It is 
difficult to hammer out any kind of peace deal at the 
barrel of a gun made in Russia.

Let me remind members of a tragedy that happened 
because of the Russian invasion. A few months ago, a 
civilian aircraft, Malaysia Airlines Flight MH-17, was 
downed by a Russian-made surface-to-air missile, and 
298 innocent civilians were killed. Ukraine mourns the 
victims. We pray together with the families from the 
Netherlands, Australia, the United Kingdom, Malaysia, 
Indonesia, the Philippines and Germany. Ukraine 
handed over the investigation to an independent body 
which is Dutch-led. We urge everyone to help us to 
bring to justice those responsible for this despicable 
crime, a crime against humanity.

Every day, despite the ceasefire, we are losing 
Ukrainian soldiers and civilians, and the shelling 
is still going on. I reiterate once again that we need 
peace. What is the formula for this peace? The military 
option is definitely not the best option. It has to be a 
comprehensive approach which comprises diplomatic, 
financial, political and, only at the last, military options.

The United States and the European Union 
imposed a number of sanctions against Russia. We do 
understand that sanctions are the way to start real talks 

and to hammer out a peace deal. We have no trust in 
words. We have trust only in deeds and actions. Once 
again we reiterate our commitment to restore law and 
order. We urge the Russian Federation to stick to its 
international obligation to execute everything that was 
written in Minsk. This is not a menu where one can 
pick the cherry. It means that Russia is to execute all 
12 points of this memorandum. We ask our partners not 
to lift sanctions until Ukraine takes over control of its 
entire territory, starting with the east of Ukraine and 
ending with Crimea. Crimea was, is and will be a part 
of Ukraine.

Let me end with a direct message to the Russian 
President. Mr. Putin can win the fight against the 
troops, but he will never win the fight against a united 
Ukrainian nation.